694 S.E.2d 202 (2010)
Carol DALENKO d/b/a Brighton Stables
v.
PEDEN GENERAL CONTRACTORS, INC. and James M. Peden, Jr., James M. Peden, III, Individually, and as Officers and Shareholders of Peden.
No. 259P09-2.
Supreme Court of North Carolina.
March 11, 2010.
Carol Dalenko, pro se, d/b/a Brighton Stables; W. Sidney Aldridge, Raleigh, for Carol Dalenko, d/b/a Brighton Stables.
Prior report: ___ N.C.App. ___, 676 S.E.2d 625.

ORDER
Upon consideration of the petition filed on the 29th of January 2010 by Plaintiff in this matter for Writ of Certiorari in Conjunction with pending Notice of Appeal, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."